Exhibit 10.1

RETIREMENT AND SEPARATION AGREEMENT

This Retirement and Separation Agreement (“Agreement”) is entered into by and
between Max Re Capital Ltd. (the “Company”) and Keith S. Hynes (“Executive”).

WHEREAS, the Company has employed Executive as Chief Financial Officer and
Executive Vice President pursuant to an Employment Agreement dated as of
December 15, 1999 (the “Employment Agreement”); and

WHEREAS, Executive has decided to retire from his position as Chief Financial
Officer and Executive Vice President of the Company; and

WHEREAS, the parties now desire to enter into this Agreement to set forth the
terms and conditions of Executive’s retirement from the Company;

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, it is hereby agreed as follows:

1. Executive will retire as a director, officer, employee and representative of
the Company and its affiliates, including but not limited to his position as
Chief Financial Officer and Executive Vice President, effective March 31, 2007.
Upon the execution of this Agreement, Executive shall sign the letter attached
as Schedule A documenting his resignation from any and all positions he
previously held. Executive also represents and warrants that all pre-termination
transactions involving the Company’s common shares and other securities during
the current fiscal year that are reportable under Section 16 of the Securities
Exchange Act have been reported on a Form 4 or Form 5, as applicable.

2. In lieu of any payments and benefits described in the Employment Agreement
upon a termination of employment, including, without limitation, Sections 5.10
and 5.11 thereof, the parties have agreed that in consideration of the benefits
provided in this Agreement, Executive shall receive the following payments and
benefits. Accordingly, the severance pay provisions of the Employment Agreement,
including, without limitation, Sections 5.10 and 5.11, shall be null and void.

(a) Payments in the total amount of $850,000 (U.S.) payable as follows: (i) the
first payment, of $212,500 (U.S.) (“Initial Payment”) shall be made no later
than October 10, 2007 (and no sooner than October 1, 2007); and (ii) the
remaining $637,500 shall be paid in equal installments over the course of
eighteen (18) months beginning on the first payroll date following the Initial
Payment in accordance with the Company’s regular payroll practices.

(b) Health, vision, and dental benefits and/or reimbursement for such benefits
as follows: (i) if Executive pays through September 30, 2007 the costs of his
continued benefits under the health, vision, and dental plans in which he
participated up to the date of his retirement, the Company shall reimburse him
for such costs in a lump sum payment no later than October 10, 2007 (and no
sooner than October 1, 2007); and (ii) from October 1, 2007 through December 31,
2007, the Company shall pay the costs of maintaining Executive’s continued
benefits under such health, vision, and dental plan(s). Executive agrees that
all other benefits and perquisites he received from the Company,



--------------------------------------------------------------------------------

including without limitation country club dues, housing allowance, and auto
allowance, shall cease as of March 31, 2007. For avoidance of doubt, (i) on or
before April 10, 2007, Executive shall receive an amount representing his
accrued but unused vacation time for 2007 (if any) as determined by the Company
and (ii) Executive shall not be entitled to any Bonus for 2007.

(c) Executive agrees that he retired from the Company of his own free will, and
that the terms of his various restrictive covenants, as set forth in Paragraph 3
below, are valid and enforceable. Executive acknowledges that the Company is
relying on his representations in this Paragraph 2(c) in entering into this
Agreement, and it shall have the right to obtain injunctive relief as set forth
in Section 4.2 of the Employment Agreement in addition to any other remedies it
may have, should Executive breach any of the restrictive covenants referenced in
Paragraph 3 (or directly or indirectly challenge the lawfullness of any of these
covenants).

3. Executive acknowledges that as the Company’s Chief Financial Officer and
Executive Vice President, he had access to substantial Confidential Information,
including but not limited to information regarding the Company’s clients,
customers, goals, strategies, pricing, and trade secrets. Executive further
acknowledges that should he become employed by or in any way affiliated with a
competitor of the Company, he inevitably would disclose the Company’s
Confidential Information in the course of providing services to such competitor.
Therefore, and in light of the payments Executive is eligible to receive under
this Agreement through March 31, 2009, Executive hereby covenants as follows:
All terms and covenants in Article IV of the Employment Agreement (including
Sections 4.1(a), (b), (c), (d), and (e) and Section 4.2 thereof) shall continue
in full force and effect. In addition, Executive agrees that he will not accept
any directorships with any other company or entity prior to March 31, 2009
unless he receives prior written consent of the Compensation Committee (the
“Committee”) of the Board of Directors of the Company, which consent shall not
be denied unless in the reasonable judgment of the Committee such
directorship(s) would violate the letter or spirit of this Agreement; provided,
further that the Committee agrees that such consent is deemed granted with
respect to Executive’s directorship with CRM Holdings Ltd.

4. Equity Awards. Schedule B hereto sets forth all of Executive’s outstanding
equity awards with the Company as of his termination of employment. It is
mutually agreed that, to the extent necessary to give effect to the terms of
Schedule B, the relevant sections of each of the applicable award agreements
governing vesting and exercising rights upon termination shall be superseded and
replaced by the vesting and exercise terms set forth in Schedule B. All other
provisions of the relevant award agreements shall remain in full force and
effect in accordance with their respective terms.

5. Deferred Compensation Account. Executive’s rights under the Company’s
Deferred Compensation Plan shall be in accordance with the terms of the Plan
documents and any currently existing elections regarding withdrawal on
termination, provided, however, that Executive shall not otherwise remove any
amount(s) from the Plan before October 1, 2007. Executive shall contact the
third party administrator of the Plan to assess his options under the Plan in a
manner consistent herewith. It is mutually agreed that after March 31, 2007,
Executive will not receive additional contributions from the Company with
respect to his deferred compensation account.



--------------------------------------------------------------------------------

6. Any rights Executive may have to indemnification or advancement of expenses
to which he is otherwise entitled under applicable law, the Company’s Bye-Laws,
or the Employment Agreement shall be unaffected by this Agreement.

7. In connection with the consideration Executive receives under this Agreement,
Executive agrees that through March 31, 2009, he will make reasonable efforts to
answer Company inquiries that may arise regarding matters on which he may have
knowledge or information. Company agrees that Executive’s cooperation shall be
subject to reasonable accommodations that will avoid or minimize disruption of
his personal or professional obligations and that any reasonable expenses
incurred by Executive in complying with this Section 7 will be reimbursed by the
Company. Executive also agrees that if he is subpoenaed to appear in any civil
or criminal litigation, or by any governmental authority, to testify on any
matter relating in whole or in part to his employment or affiliation with the
Company, Executive will deliver a copy of the subpoena to the Company, care of
the office of the General Counsel, by hand and/or overnight courier, within
three (3) days of receiving such subpoena.

8. In consideration of the mutual promises and covenants contained in this
Agreement, and after consultation with counsel:

(a) Executive for himself and each of his respective heirs, representatives,
agents, successors, and assigns, irrevocably and unconditionally releases and
forever discharges the Company and its respective current and former officers,
directors, shareholders, employees, representatives, heirs, attorneys, and
agents, as well as its respective predecessors, parent companies, subsidiaries,
affiliates, divisions, successors, and assigns, and all of their respective
current and former officers, directors, shareholders, employees,
representatives, attorneys, and agents (collectively, “Company Released
Parties”), from any and all causes of action, claims, actions, rights,
judgments, obligations, damages, demands, accountings, and liabilities of
whatever kind or character, which Executive may have against them, or any of
them, by reason of or arising out of, touching upon, or concerning Executive’s
employment and/or directorship with the Company and its affiliates, and/or his
separation from the Company and/or its affiliates, and including any statutory
claims, and any other matters of whatever kind, nature, or description, whether
known or unknown. Executive acknowledges that this release of claims
specifically includes, but is not limited to, any and all claims for fraud;
breach of contract; breach of the implied covenant of good faith and fair
dealing; inducement of breach; interference with contractual rights; wrongful or
unlawful discharge or demotion; violation of public policy; invasion of privacy;
intentional or negligent infliction of emotional distress; intentional or
negligent misrepresentation; conspiracy; failure to pay wages, benefits,
deferred compensation, bonuses, vacation pay, expenses, severance pay,
attorneys’ fees, and/or other compensation of any sort; defamation; unlawful
effort to prevent employment; discrimination on the basis of race, color, sex,
sexual orientation, national origin, ancestry, religion, age, disability,
handicap, medical condition, and/or marital status; any claim under Title VII of
the Civil Rights Act of 1964 (Title VII, as amended), 42 U.S.C. § 2000, et seq.,
the Civil Rights Act of 1991, the Age Discrimination in Employment Act (“ADEA”),
29 U.S.C. § 621, et seq., the Older Workers Benefit Protection Act (“OWBPA”),
29 U.S.C. § 626(f), the Equal Pay Act, the Family and Medical Leave Act
(“FMLA”), the Fair Labor Standards Act (“FLSA”), the Americans with Disabilities
Act (“ADA”), the Consolidated Omnibus Budget



--------------------------------------------------------------------------------

Reconciliation Act of 1985 (“COBRA”), the Occupational Safety and Health Act
(“OSHA”) and any other health and/or safety laws, statutes, or regulations, the
Employee Retirement Income Security Act of 1974 (“ERISA”), the Internal Revenue
Code of 1986, as amended; the Bermuda Employment Act 2000; the Bermuda Human
Rights Act 1981; and any and all foreign, federal, state, and local laws, common
law, and case law, including but not limited to all statues, regulations, common
law, and other laws in place in Bermuda and/or the state of New York.

(b) Executive shall have up to twenty-one (21) days from the date of his receipt
of this Agreement to consider its terms and conditions. If Executive does not
sign and return this Agreement within twenty-one (21) days, the Company’s offer
to enter into this Agreement shall be withdrawn and the Agreement shall be null
and void. This Agreement shall not become effective until the eighth (8th) day
following Executive’s signing of the Agreement. Executive may revoke this
Agreement by delivering written notice of revocation before the end of the
seventh (7th) day following his signing of this Agreement (the “Revocation
Period”) to: Sarene Bourdages, General Counsel, Max Re Capital Ltd., via
overnight courier or facsimile (441-296-8811). If the last day of the Revocation
Period falls on a Saturday, Sunday or holiday, the last day of the Revocation
Period will be deemed to be the next business day thereafter. In the event that
Executive revokes this Agreement prior to the eighth (8th) day after signing it,
this Agreement and the promises contained herein (including, but not limited to
the obligation of the Company to provide the payments, benefits, and other
things of value set forth in this Agreement or the Employment Agreement) shall
automatically be null and void.

(c) Executive agrees never to file a lawsuit of any kind with any court or
arbitrator against the Company or any Company Released Parties; provided,
however, that the Executive shall not be prohibited from bringing an arbitration
proceeding as set forth in Paragraph 9 to enforce Executive’s rights under this
Agreement. Executive represents and agrees that, prior to signing this
Agreement, he has not filed or pursued any complaints, charges, or lawsuits of
any kind with any court, governmental or administrative agency, or arbitrator
against the Company, or any other person or entity released under Paragraph 8(a)
above, asserting any claims whatsoever, provided, however, that nothing in this
Paragraph 8 shall prevent the Executive from (i) initiating an action to
challenge the validity of his release of rights under the ADEA herein or
(ii) filing a charge with, or participating in an investigation by, any local,
state, federal, or other governmental agency.

(d) Executive represents and warrants that he has not assigned or subrogated any
of his rights, claims, and/or causes of action, including any claims referenced
in this Agreement, or authorized any other person or entity to assert such claim
or claims on his behalf, and he agrees to indemnify and hold harmless the
Company against any assignment of said rights, claims, and/or causes of action.

(e) If Executive should breach any of his obligations under this Agreement or
the terms of Section 4.1 of the Employment Agreement, the Company shall have no
further obligation to make the payments and benefits described in this Agreement
or the Employment Agreement and shall have all other remedies available to it in
law and/or equity.

9. Any disputes arising under this Agreement shall be submitted to arbitration
in accordance with the terms set forth in the Employment Agreement.



--------------------------------------------------------------------------------

10. No failure by either party hereto at any time to give notice of any breach
by the other party of, or to require compliance with, any condition or provision
of this Agreement shall (i) be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time or
(ii) preclude insistence upon strict compliance in the future.

11. If a court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, then the invalidity or unenforceability
of that provision shall not affect the validity or enforceability of any other
provision of this Agreement, and the court shall have the authority to strike
the offending portion(s), with all other provisions of the Agreement remaining
in full force and effect. Furthermore, such court shall have authority to
reformulate or “blue pencil” such invalid or unenforceable provision to preserve
the intent of the parties hereto.

12. All of the terms and provisions contained in this Agreement shall inure to
the benefit of and shall be binding upon the parties hereto and their respective
heirs, legal representatives, successors, and assigns.

13. This Agreement may be executed in counterparts, each of which shall be
deemed an original.

14. This Agreement shall not in any way be construed as an admission that the
Company, Executive, or any other individual or entity has any liability to or
acted wrongfully in any way with respect to Executive, the Company, or any other
person.

15. The Company represents that it has the authority to enter into this
Agreement and has obtained all necessary corporate approvals necessary to do so.
Executive represents and warrants that he has been advised in writing to consult
with an attorney before signing this Agreement; that he has had an opportunity
to be represented by independent legal counsel of his own choosing throughout
all of the negotiations preceding the execution of this Agreement; that he has
executed this Agreement after the opportunity for consultation with his
independent legal counsel; that he is of sound mind and body, competent to enter
into this Agreement, and is fully capable of understanding the terms and
conditions of this Agreement; that he has carefully read this Agreement in its
entirety; that he has had the opportunity to have the provisions of the
Agreement explained to him by his own counsel, who has answered to his
satisfaction any questions he has asked with regard to the meaning of any of the
provisions of the Agreement; that he fully understands the terms and
significance of all provisions of this Agreement; that he voluntarily assents to
all the terms and conditions contained in this Agreement; and that he is signing
the Agreement of his own force and will, without any coercion or duress.

16. This Agreement shall be deemed to satisfy all Notice requirements under the
Employment Agreement, including but not limited to those regarding the
termination of Executive’s employment, and no additional notices shall be
required to or by either the Company or Executive.

17. Executive will be solely responsible for payment of all taxes in



--------------------------------------------------------------------------------

connection with the amounts he receives under this Agreement. Executive agrees
to indemnify, protect, defend, release, and hold harmless the Company from and
against any and all tax liability or penalties arising from, or in connection
with, his failure to pay all such taxes.

18. Except as otherwise specifically provided herein, this Agreement constitutes
the entire agreement of the parties with respect to the subject matter hereof,
contains all the covenants, promises, representations, warranties, and
agreements between the parties with respect to Executive’s retirement from the
Company and all positions therewith, and supersedes all prior employment or
severance or other agreements between Executive and the Company, whether written
or oral, or any of its predecessors or affiliates, including, but not limited
to, the Employment Agreement. Executive acknowledges and agrees that the
consideration provided for herein is adequate consideration for Executive
waiving his rights under any and all other agreements, whether written or oral,
between Executive and the Company. Except as otherwise provided herein,
Executive acknowledges that no representation, inducement, promise, or
agreement, oral or written, has been made by either party, or by anyone acting
on behalf of either party, which is not embodied herein, and that no agreement,
statement, or promise relating to Executive’s retirement from the Company that
is not contained in this Agreement shall be valid or binding. Except as
specifically provided herein, Executive acknowledges and agrees that he is not
entitled to any other payments or benefits from the Company upon his termination
of employment (or in conjunction with his termination of service as a director).
Any modification of this Agreement will be effective only if it is in writing
and signed by both parties.

19. Trading Policy. It is mutually agreed that Executive will remain subject to
the Company’s “Procedures and Policies Governing Securities Trading by
Employees, Officers and Directors” until after the close of trading on the date
two full trading days following the Company’s widespread public release of
operating results for the quarter ended March 31, 2007. It is further agreed
that after such date, Executive no longer will be restricted to trading only
during the so-called “Trading Windows”; provided, however, that Executive will
remain subject to all prohibitions against insider trading.

20. This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of New York without giving effect to any choice of law
principles.



--------------------------------------------------------------------------------

WHEREFORE, the parties, by their signatures below, evidence their agreement to
the provisions stated above:

 

  MAX RE CAPITAL LTD.

Dated: March 6, 2007

 

By:

  Peter A. Minton  

Signature:

 

/s/ Peter A. Minton

 

Title:

  Executive Vice President

I HAVE READ AND UNDERSTOOD THIS AGREEMENT AND AM IN AGREEMENT WITH ITS TERMS.

 

Dated: March 6, 2007

 

/s/ Keith S. Hynes

  Keith S. Hynes



--------------------------------------------------------------------------------

SCHEDULE A

March 31, 2007

Max Re Ltd.

Max Re House

2 Front Street

Hamilton HM 11

Bermuda

Attn: Sarene A. Bourdages

Senior Vice President & General Counsel

To Whom It May Concern:

Effective as of March 31, 2007, I hereby tender my resignations from any and all
positions I hold as a director, officer, employee, agent, or representative of
Max Re Capital Ltd. and/or its subsidiaries, including but not limited to the
following:

Executive Vice President of Max Re Capital Ltd.

Chief Financial Officer of Max Re Capital Ltd.

Executive Vice President of Max Re Ltd.

Chief Financial Officer of Max Re Ltd.

Officer of Grand Central Re Limited

Director of Max Europe Holdings Limited

Director of Max Insurance Europe Limited

Director of Max Re Diversified Ltd.

Director of Max Re Managers Ltd.

Director of Max Re Europe Limited

Sincerely,

Keith S. Hynes



--------------------------------------------------------------------------------

SCHEDULE B

Grant Summary Report

Keith S. Hynes

March 31, 2007

 

Grant
Date   

Grant
Price

   Granted    Vested     Unvested    Outstanding
Exercisable    Exercised    Exercise Period
Through Warrants                     12/22/1999    $        15.00    140,000   
140,000     0    140,000    0    9/30/2007 6/29/2000    $        15.00    240   
240     0    240    0    9/30/2007 1/1/2001    $        16.00    2,245    2,245
    0    2,245    0    9/30/2007 5/22/2001    $        18.00    4,167    4,167  
  0    4,167    0    9/30/2007 8/17/2001    $        16.00    40,000    40,000  
  0    40,000    0    9/30/2007    Exercisability of Warrants after termination:
The period of time the warrants remain exercisable following termination is
addressed in the Warrant Agreements (and the Employment Contract with respect to
the first grant), as amended per the “Exercise Period” column noted above.
Options                     Exercise Period
Through 1/1/2001    $        16.00    10,000    10,000     0    10,000    0   
3/31/2008 1/1/2001    $        16.00    30,000    30,000     0    22,000   
8,000    3/31/2008 8/13/2001    $        16.00    30,000    30,000     0   
30,000    0    3/31/2008 1/1/2002    $        15.66    50,000    50,000     0   
50,000    0    3/31/2008 12/1/2005    $        26.56    4,819    4,819     0   
4,819    0    3/31/2008    Exercisability of Options after termination: The
period of time the options remain exercisable following termination is addressed
in the Option Agreements. These time periods have been amended by this
Agreement, as per the “Exercise Period” column noted above. Restricted Stock   
                 Pro Rata Vesting
through 3/31/08 1/1/2001       15,000    15,000     0    n/a    n/a    1/31/2003
      21,000    21,000     0    n/a    n/a    1/30/2004       30,000    30,000
(a)   0    n/a    n/a    2/7/2005       15,000    0     15,000    n/a    n/a   
15,000 2/16/2006       20,000    0     20,000    n/a    n/a    14,137

--------------------------------------------------------------------------------

(a)    Vests 1/30/2007    Vesting of Shares: The Restricted Share Agreements
generally provide for three year cliff vesting. Per the terms of this Agreement,
Executive’s unvested Restricted Stock shall continue vesting through March 31,
2008 as per the “Pro Rata Vesting” column noted above.